Citation Nr: 1527765	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in April 2013 at which time the claims for service connection for bilateral hearing loss and service connection for tinnitus were reopened based on the submission of new and material evidence.  The merits of the claims were remanded for additional development.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded the case in April 2013 to obtain an additional VA examination and medical opinion to consider whether the Veteran's bilateral hearing loss and tinnitus were related to his military service.  The examiner was specifically asked to address the Veteran's in-service noise exposure as a machine gunner, post-service occupational and recreational noise exposure, and statements from Dr. E.J.B., which include a positive nexus opinion.

Following the remand, the Appeals Management Center (AMC) did request an additional VA examination and medical opinion.  However, a June 2013 VA examiner simply listed the evidence of record without any further discussion of its significance.  In addition, the examiner's opinion and rationale appear to be based on the lack of medical evidence of hearing loss in service, although it is somewhat unclear.  The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Given the above, the Board finds that the opinion does not satisfy the previous remand directives.  

In light of the foregoing, the Board finds that another remand is required to obtain an adequate medical opinion that complies with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the June 2013 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  The examiner should accept as fact that the Veteran was exposed to a significant amount of noise during service while serving as an infantryman in combat.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

The examiner is specifically asked to discuss the February 2006 and June 2010 statements from Dr. E.J.B., and the Veteran's post-service occupational and noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  

2.  The AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




